Exhibit 10.58
ASSET MANAGEMENT AGREEMENT
Identifier: ORWELL2011-GTS- TCO #1.2
     This Asset Management Agreement (“AMA”) is a contract by and between John
D. Oil and Gas Marketing, LLC (“John D.”) and Gas Natural Service Company, LLC
(“Service Company”) which permits Service Company to become John D.’s asset
manager for the transportation and storage of natural gas on Columbia Gas
Transmission, LLC (“Columbia”) pursuant to Service Agreement #37962.
RECITALS
     Whereas, Orwell Natural Gas Company (“Orwell”) entered into an Asset
Management agreement with John D. Oil & Gas Marketing, LLC (“John D.”) on
January 4, 2010, which was subsequently assigned the Identifier: ORWELL2010 —
GTS — TCO #1.1 (hereinafter the “GTS” contract); and
     Whereas, John D. has named Service Company John D’s Asset Manager for
certain FSS and SST Service Agreements for storage and transportation capacity
on Columbia; and
     Whereas, John D. desires to combine the GTS capacity with such FSS and SST
capacity in the most efficient manner;
     Now therefore, the Parties agree as follows:

  1.   Asset Management Agreement. John D. and Service Company agree that
Service Company shall become the Asset Manager of John D. for the GTS contract
and all capacity under Service Agreement #37962 on Columbia.     2.   NAESB
Contract: John D. and Service Company agree to use the 2006 version of the North
American Energy Standards Board contract (the “NAESB” contract) for such sales
transactions that use the GTS capacity as may occur, from time-to-time, as
evidenced by a valid confirmation agreement. Therefore, this AMA incorporates
the provisions of the NAESB contract unless a specific provision of the AMA
expressly contradicts a provision of the NAESB contract.     3.   Regulatory
Compliance. It is the express intention of John D. and of Service Company to
comply with all aspects of the rules, regulations and decisions of the

 



--------------------------------------------------------------------------------



 



      Federal Energy Regulatory Commission (the “FERC”) regarding Asset
Management Agreements that were in effect at the time of execution of this
Contract. Deviations from such rules, regulations and decisions of the FERC
related to AMAs are due to mistake or inadvertence and not to intent. If an
action occurs that results in a material deviation from the rules, regulations
or decisions of the FERC, John D. and Service Company pledge to make a good
faith effort to rectify such deviations, when discovered by either or both of
them.     4.   Term of Contract. This AMA shall commence upon execution by duly
authorized representatives of each Signatory. The provisions of the AMA
governing the release to Service Company of the GTS capacity, and all revisions
thereto, may be terminated upon the mutual written agreement of the Parties or
unilaterally upon thirty (30) days prior written notice by John D. to Service
Company.     5.   Pricing of Released Capacity. Service Company agrees: (1) to
assume all the rights and obligations specified in the GTS Service Agreement on
Columbia, including payment of all costs related to such Service Agreements
including but not limited to rates, fuel charges, authorized or unauthorized
over-run charges, penalties or fees as are approved by the FERC for Columbia’s
GTS service agreements; and (2) to hold John D. harmless from the incurrence of
all such Service Agreement costs. Service Company shall have the absolute right
to receive any FERC ordered refunds or rebates allocated to each Service
Agreement.     6.   Express Conditions — Rights of Recall. John D. agrees that
Service Company will have full beneficial use of the GTS capacity EXCEPT Service
Company agrees that John D. may on any day during a minimum period of five
months/155 days out of each twelve-month period of the release (and on
five-twelfths of the days of any additional period of the release not equal to
twelve months), call upon Service Company to deliver to John D. one-hundred
percent of the daily contract demand specified in each Service Agreement. The
price of the natural gas so delivered shall be as specified in a confirmation
agreement to the NAESB base sales contract.     7.   Appointment of Agent on
Columbia. John D.’s agrees to undertake the timely posting of the capacity
release and such capacity release recalls, as may occur from time-to-time, on
Columbia’s internet website in accord with the rules and regulations of the FERC
and Columbia’s tariff.     8.   Assignment: All of the covenants, conditions and
obligations of this contract shall extend to and be binding upon the heirs,
personal representatives, successors and assigns respectively of the parties
hereto, provided, however, that this contract shall not be assigned by John D.
or by the Service Company without the written consent of the other parties,
which consent shall not be unreasonably withhold. Notwithstanding the foregoing,
no consent shall be required if John D. assigns this contract to an affiliated
marketing company or if the Service Company assigns this contract to an
affiliated Service Company. For purposes of this contract an affiliate shall
mean an entity or person that, directly or indirectly, through one or more
intermediaries,

 



--------------------------------------------------------------------------------



 



      controls, is controlled by, or is under common control with, such first
entity or person.     9.   Termination of Asset Management and Agency
Agreements. Service Company shall act as John D.’s agent as described above on
Columbia until this AMA is terminated in writing as provided in Paragraph 3
above EXCEPT that if this contract is terminated or determined to be invalid,
the provisions of ORWELL2010 — GTS — TCO #1.1 shall remain in full force and
effect and Service Company shall have a duty to execute such forms and
agreements as will permit John D. to exercise its full rights under ORWELL2010 —
GTS — TCO #1.1.

     THEREFORE, Service Company agrees to become the Asset Manager of John D. as
described above, and John D. agrees to enter into a pre-arranged capacity
release and Asset Management Agreement for GTS capacity pursuant to Service
Agreement #37962 with the Columbia pipeline, subject to John D’s rights of
recall as specified above, which are not to be diminished by any contract
entered into by Service Company or its assignees with John D. or with any other
third party, whether affiliated or not affiliated.
     IN WITNESS WHEREOF, the Parties have executed this Asset Management
Agreement.
This AMA may be executed in counterparts, an original of each signed AMA to be
delivered to the counterpart.

                      Asset Manager:
Gas Natural Service Company, LLC       Capacity Releaser:
  John D. Oil & Gas Marketing, LLC  
By: 
/s/ Jonathan A. Harrington       By:  /s/ Rebecca Howell    
 
               
 
Name: Jonathan A. Harrington         Name: Rebecca Howell    
 
Title: Controller, Gas Natural, Inc.         Title: Controller & Secretary    
 
Date: 2/24/2011         Date: 2/24/2011    
 
                   

 